   Case 1:19-cr-00131-AMD Document 6 Filed 04/15/19 Page 1 of 4 PageID #: 7




MLrAXB
F. #2018R002095


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                       X


UNITED STATES OF AMERICA                              INFORMATION


      - against -                                     Cr. No.
                                                      (T. 26, U.S.C., § 7202; T. 18, U.S.C.,
INSUN YUN,                                             §§ 3551 et seq.")

                       Defendant.


                                       X


THE UNITED STATES ATTORNEY CHARGES:


                                     INTRODUCTION


              At all times relevant to this Information, unless otherwise indicated:

              1.     WW Cleaners.com Corp.("WW Cleaners") and HoSung Cleaner

Corp., d/b/a Green & White Cleaners("Green & White Cleaners") were corporations doing

business in Queens, New York. The defendant INSUN YUN was the sole owner and

operator of WW Cleaners and Green & White Cleaners. YUN effectively operated the two

companies as a single entity from the same business location in Queens, New York.

              2.     Pursuant to Title 26 of the United States Code, employers, including

WW Cleaners and Green & White Cleaners, had a duty to collect, truthfully account for and

pay over to the Intemal Revenue Service("IRS")federal income taxes and Federal Insurance

Contributions Act("FICA")taxes, and to file Employer's Quarterly Federal Tax Returns,

Intemal Revenue Service Form 941 ("Form 941"). Under FICA, WW Cleaners and Green

& White Cleaners were required to collect, tmthfully account for and pay over to the IRS
   Case 1:19-cr-00131-AMD Document 6 Filed 04/15/19 Page 2 of 4 PageID #: 8




taxes on behalf oftheir employees to fiind various federal benefit programs, including Social

Security and Medicare. As the sole owner and operator of WW Cleaners and Green &

White Cleaners, the defendant INSUN YUN was responsible for filing tax returns on behalf

ofthose businesses.


               3.     In or about and between 2012 and 2016, both dates being approximate

and inclusive, the defendant INSUN YUN caused WW Cleaners to withhold federal income

taxes and PICA taxes from its employees' pay. However,for all 20 quarters in that period,

YUN knowingly failed to file Forms 941 on behalf of WW Cleaners and knowingly failed to

remit the withheld payroll taxes to the IRS. As a result, WW Cleaners failed to pay a total

of$470,976 in PICA taxes owed and $119,528 in federal income taxes owed.

               4.     In or about and between 2012 and 2016, both dates being approximate

and inclusive, the defendant INSUN YUN knowingly failed to collect, account for and pay

over to the IRS PICA taxes for the employees of Green & White Cleaners. For all 20

quarters in that period, YUN knowingly failed to file Forms 941 on behalf of Green & White

Cleaners. As a result. Green & White Cleaners failed to pay a total of$21,944 in PICA

taxes owed.


      WILLFUL FAILURE TO COLLECT AND PAY OVER EMPLOYMENT TAX


               5.     The allegations contained in paragraphs one through four are realleged

and incorporated as if fully set forth in this paragraph.

               6.     In or about and between 2012 and 2016, both dates being approximate

and inclusive, within the Eastern District of New York and elsewhere, the defendant INSUN

YUN,being the sole owner and operator of WW Cleaners and Green & White Cleaners, did

knowingly and willfully fail to collect, truthfully account for and pay over to the IRS federal
   Case 1:19-cr-00131-AMD Document 6 Filed 04/15/19 Page 3 of 4 PageID #: 9




income taxes and PICA taxes due and owing to the United States on behalf of WW Cleaners

and Green & White Cleaners, knowing that such federal income taxes and PICA taxes were

due and owing.

             (Title 26, United States Code, Section 7202; Title 18, United States Code,

Sections 3551 et seq.^




                                                RICHARD P. DONOGHUE
                                                UNITED STATES ATTORNE'
                                               EASTERN DISTRICT OP NEW YORK
                 Case 1:19-cr-00131-AMD Document 6 Filed 04/15/19 Page 4 of 4 PageID #: 10

F.#:2018R02095

FORM DBD-34          No.
JUN. 85


                            UNITED STATES DISTRICT COURT

                                          EASTERN District of NEW YORK

                                                  CRIMINAL DIVISION


                                   THE UNITED STATES OF AMERICA
                                                             vs.




                                                         INSUN YUN,

                                                                                    Defendant.



                                                  INFORMATION

                                 (T. 26, U.S.C., § 7202; T. 18, U.S.C.,§§ 3351 et seg.)

                           A true bill.



                                                                                          Foreperson


                     Filed in open court this                      day,

                     of                         A.D.20


                                                                                               Clerk




                     Bail, $




                              Anthony Bagnuola, Assistant US,Attorney(718)254-6232
